--------------------------------------------------------------------------------

Exhibit 10.3
 
WAIVER AND FIRST AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
THIS WAIVER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(this “Agreement”) is entered into this 7th day of May, 2010, by and between
SILICON VALLEY BANK (“Bank”) and PROCERA NETWORKS, INC., a Nevada corporation
(“Borrower”).
 
Recitals
 
A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of December 10, 2009 (as the same has been amended, modified,
supplemented or restated, the “Loan Agreement”).
 
B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.            Borrower is currently in default of the Loan Agreement for failing
to comply with the Performance to Plan covenant for the quarter ending March 31,
2010 pursuant to Section 6.7(a) of the Loan Agreement (“Existing Event of
Default”).
 
D.            Borrower has requested that Bank amend the Loan Agreement to
(i) waiver the Existing Event of Default and (ii) make certain other revisions
to the Loan Agreement as more fully set forth herein.
 
E.            Although Bank is under no obligation to do so, Bank is willing to
waive the Existing Event of Default and amend certain provisions of the Loan
Agreement, all on the terms and conditions set forth in this Agreement, so long
as Borrower complies with the terms, covenants and conditions set forth in this
Agreement in a timely manner.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.      Definitions.  Capitalized terms used but not defined in this Agreement
shall have the meanings given to them in the Loan Agreement.
 
2.      Amendments to Loan Agreement.
 
2.1     Section 13 (Definitions). The definition of Permitted Investments set
forth in Section 13.1 of the Loan Agreement is hereby amended in its entirety
and replaced with the following:
 
“Permitted Investments” are: (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue, (iv)
any other investments administered through Bank, and (v) Investments by Borrower
in Netintact not to exceed Seven Hundred Fifty Thousand Dollars ($750,000) in
the aggregate in any fiscal year.
 

 
 

--------------------------------------------------------------------------------

 

3.      Waiver of Existing Event of Default.  Bank hereby waives the Existing
Event of Default.  Except as otherwise specifically provided for in this
Agreement, nothing contained herein shall be construed as a consent or waiver by
Bank of any covenant or provision of the Loan Agreement, the other Loan
Documents, this Agreement or any other contract or instrument between Borrower
and Bank, and the failure of Bank at any time or times hereafter to require
strict performance by Borrower of any provision thereof shall not waive, affect
or diminish any right of Bank to thereafter demand strict compliance therewith.
 
4.             Limitation of Amendments.
 
4.1          The amendment set forth in Section 2 above and the waiver set forth
in Section 3 above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
 
4.2          This Agreement shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.3          Failure to perform all of the terms of this Agreement shall cause
an Event of Default under the Loan Documents.
 
5.            Representations and Warranties.  To induce Bank to enter into this
Agreement, Borrower hereby represents and warrants to Bank as follows:
 
5.1         Immediately after giving effect to this Agreement (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default, other than the Existing Event of Default, has occurred and is
continuing;
 
5.2         Borrower has the power and authority to execute and deliver this
Agreement and to perform its obligations under the Loan Agreement, as amended by
this Agreement;
 
5.3     The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
 
 

--------------------------------------------------------------------------------

 

5.4     The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, have been duly authorized;
 
5.5     The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
5.6     The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made;
 
5.7     This Agreement has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights;
 
5.8     To ensure the legality, validity, enforceability or admissability into
evidence of this Agreement in each of the jurisdictions in which Borrower is
incorporated or organized and any jurisdiction in which Borrower conducts
business, it is not necessary that (i) this Agreement be filed or recorded with
any court or other authority in such jurisdiction, (ii) any other filings,
notices, authorizations, approvals be obtained or other actions taken, or
(iii) any stamp or similar tax be paid on or with respect to this Agreement, or,
if any of the foregoing actions are necessary, they have been duly taken; and
 
5.9     Neither Borrower nor their respective properties has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under applicable law.
 
6.      Release by Borrower.
 
6.1     FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Agreement (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 

6.2     In furtherance of this release, Borrower expressly acknowledges and
waives any and all rights under Section 1542 of the California Civil Code, which
provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
expect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
(Emphasis added.)
 
6.3     By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever.  Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.
 
6.4     This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this
release.  Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Agreement, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.
 
6.5     Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:
 
(a)           Except as expressly stated in this Agreement, neither Bank nor any
agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Agreement.
 
(b)           Borrower has made such investigation of the facts pertaining to
this Agreement and all of the matters appertaining thereto, as it deems
necessary.
 
(c)           The terms of this Agreement are contractual and not a mere
recital.
 
(d)           This Agreement has been carefully read by Borrower, the contents
hereof are known and understood by Borrower, and this Agreement is signed
freely, and without duress, by Borrower.
 
 
 

--------------------------------------------------------------------------------

 

(e)           Borrower represents and warrants that it is the sole and lawful
owner of all right, title and interest in and to every claim and every other
matter which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released.  Borrower shall indemnify Bank,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.
 
7.      Counterparts.  This Agreement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
8.      Effectiveness.  This Agreement shall be deemed effective upon (a) the
due execution and delivery to Bank of this Agreement by each party hereto, (b)
Borrower’s payment of an amendment fee in an amount equal to Five Hundred
Dollars ($500), and (c) payment of Bank’s legal fees and expenses in connection
with the negotiation and preparation of this Agreement.
 
[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 
BANK
     
SILICON VALLEY BANK
         
By:
/s/ Aman Johal    
Name: Aman Johal
   
Title: Relationship Manager
             
BORROWER
     
PROCERA NETWORKS, INC.
         
By:
/s/ Charles Constanti    
Name: Charles Constanti
   
Title: Chief Financial Officer
 

 
 

--------------------------------------------------------------------------------